FILED
                             NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GABRIEL CELIS-ARAMBULA,                           No. 11-73191

               Petitioner,                        Agency No. A091-506-600

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Gabriel Celis-Arambula, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Celis-Arambula’s contention that the IJ was

partial and violated his right to due process because he did not raise that issue

before the BIA, and thereby failed to exhaust his administrative remedies. See

Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (issues not

argued in a petitioner’s BIA appeal brief have not been exhausted, and the court

lacks jurisdiction to consider them); see also Agyeman v. INS, 296 F.3d 871, 877

(9th Cir. 2002) (this court may not entertain due process claims based on

correctable procedural errors unless an alien first gives the BIA an opportunity to

address them).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    11-73191